DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/27/2021 have been fully considered but they are not persuasive. 
Applicant argues that the combination of Nishiyama, Masuda, and Hunt does not explicitly teach “the viewpoint information includes information for specifying positions of the plurality of virtual viewpoints, information for specifying directions from the plurality of virtual viewpoints, and information for specifying times in an imaging period of the plurality of imaging apparatuses, the position of the plurality of virtual viewpoint and the direction from the plurality of virtual viewpoints being determined by user operations.”
In response, the examiner respectfully disagrees.  Masuda teaches that the setter 15e sets a minimum spherical plane containing the video output range and having the center of mass of the video output range as its center. Although a minimum spherical plane is set in the example given herein, this is merely an example, and a spherical plane which is larger than the minimum spherical plane by having a predetermined additional width (for example α (=5 m)) to the radius of the minimum spherical plane may be set instead. For example, a spherical plane R that contains the video output range E depicted in FIG. 9 and has the center of mass GE of the video output range E as its center is set as illustrated in FIG. 10. FIG. 10 is a diagram illustrating an example of the spherical plane R. As depicted in FIG. 10, the setter 15e may receive positioning of the viewpoint on the spherical plane R via the input part 11a such as a joystick. Also, as illustrated in FIG. 11, the initial position of the viewpoint may be preset. FIG. 11 is a diagram illustrating an example of a preset viewpoint. FIG. 11 depicts the coordinate system of the spherical plane R having zero longitude along the progressing direction of the attacking Team A and zero latitude along the plane of the field F. As illustrated in FIG. 11, a viewpoint's initial position V0 may be preset to a position on the spherical plane R at 45° latitude and 45° longitude. Further, the direction of the viewpoint may be preset to a direction pointing from the viewpoint's initial position V0 to the center of mass GE of the video output range E. FIG. 12 is a diagram illustrating an example of a method of receiving a change in position the viewpoint. After the viewpoint is preset to the initial position V0 as illustrated in FIG. 11, the setter 15e allows the viewpoint to be moved on the spherical plane R as illustrated in FIG. 12 when receiving a change in (or selection of) the position of the viewpoint via the input part 11a. Not only the selection of the viewpoint, but also actions such as changing the direction of the viewpoint, zooming-in, or zooming out may of course be done via the input part 11a.  [0084].
The video generator 15f is a processor that generates free viewpoint video. For example, the video generator 15f generates a free viewpoint image by generating a 3D model based on the 3D information in the video generation information 13c, performing texture mapping on the 3D model with multiview images based on the position of the viewpoint selected via the input part 11a, and rendering the texture mapped 3D model. Free viewpoint video is reproduced when free viewpoint images thus generated are displayed on the display part 11b one after another.  [0085].


Applicant argues that the combination of Nishiyama, Masuda, and Hunt does not explicitly teach “specifying fields of view corresponding to the plurality of virtual viewpoints based on obtained viewpoint information.”
In response, the examiner respectfully disagrees.  Masuda teaches, the setter 15e sets a minimum spherical plane containing the video output range and having the center of mass of the video output range as its center. Although a minimum spherical plane is set in the example given herein, this is merely an example, and a spherical plane which is larger than the minimum spherical plane by having a predetermined additional width (for example α (=5 m)) to the radius of the minimum spherical plane may be set instead. For example, a spherical plane R that contains the video output range E depicted in FIG. 9 and has the center of mass GE of the video output range E 
The video generator 15f is a processor that generates free viewpoint video. For example, the video generator 15f generates a free viewpoint image by generating a 3D model based on the 3D information in the video generation information 13c, performing texture mapping on the 3D model with multiview images based on the position of the viewpoint selected via the input part 11a, and rendering the texture mapped 3D model. 
In one embodiment, when the viewpoint is preset to the initial position V0, the video generator 15f uses the video generation information 13c stored in the storage part 13 to generate, as a preview, a free viewpoint image at the start time of the scene from the initial position V0 and direction of the viewpoint. When instructed to reproduce free viewpoint video via the input part 11a, the video generator 15f generates a free viewpoint image for a new frame every time a certain period of time elapses from the start time of the scene. If the viewpoint is moved on the spherical plane, the video generator 15f generates a free viewpoint image that corresponds to the moved viewpoint. If the viewpoint is not moved, the video generator 15f generates a free viewpoint image that corresponds to the viewpoint being selected. Such reproduction of the free viewpoint video is repeated till the end of the scene.  [0086].

Applicant argues that the combination of Nishiyama, Masuda, and Hunt does not explicitly teach “specifying one or more times or periods when at least a part of a specified field of view corresponding to a virtual viewpoint among the plurality of virtual viewpoints overlap with specified fields of view corresponding to other one or more virtual viewpoints among the plurality of virtual viewpoints in the imaging period.”
In response, the examiner respectfully disagrees.  Hunt teaches each digital camera in the set has a different viewpoint than the other cameras in the set. Additionally, each digital camera has some amount of overlap in its field of view with the field of view of at least one other digital camera in the set. For a particular synthetic viewpoint, imaging data from cameras that each has a field of view that overlaps a field of view of the synthetic viewpoint are selected. The system then generates, from the selected imaging data, synthetic imaging data that depicts an image captured from a virtual camera positioned at the synthetic viewpoint. Image processing techniques are used generate the synthetic imaging data from the imaging data of the selected cameras.  Col. 3, lines 47-58.
While the field of view 119 results in an image that is of the same size as those generated by the actual cameras, the field of view may be for an image that is of a different size that any image depicted in the imaging data of the actual cameras. For example, the synthetic imaging data may have dimensions that are less than the dimensions of the constituent imaging data, or even more than the dimensions of the constituent imaging data. To illustrate, selecting a field of view exactly in the center of the geometry 108 may allow a user to select a panoramic image that spans the overlapping width of the imaging data for fields of view 202-1 and 202-3.  Col. 5, line 59 – col. 6, line 2.
The fields of view for digital cameras D1 and D2 overlap as defined by the shaded region base 306. The base 306 is depicted in FIG. 3A as a two-dimensional overlap for simplicity, but may be a three-dimensional geometry (e.g., volume), such as in the case when the viewpoints of the cameras DN do not define a plane relative to the scene 304 . . . A synthetic viewpoint 308 is defined within the geometry 306, such that D.sub.S is a virtual camera position at the synthetic viewpoint 308. The synthetic viewpoint 308 is process to have a field of view 302-S at plane 304.  In some implementations, the fields of view for two or more digital cameras that do not overlap may be used to generate an image if there are intermediate overlaps. For example, the fields of view for digital cameras D.sub.1 and D3 do not overlap, but the fields of view for digital cameras D2 and D3 do overlap. Thus, the images from the cameras could be used to generate an image, e.g., a stitching of portion of the imaging data in fields of view 302-1, 302-2 and 302-3.  Col. 6, lines 20-37.
FIG. 3C is a diagram depicting an obstruction 320 that obstructs the view of at least one camera (D.sub.4) in a set of cameras. In some implementation, an obstruction can be detected in the selected imaging data that is being used to generate the synthetic imaging data, and the obstruction can be removed from the synthetic imaging data. For example, assume the object 340 is an obstruction is within the fields of view of digital cameras D.sub.4. The resulting imaging data for D.sub.4 and its overlapping neighbors D.sub.3 and D.sub.5 are shown below the camera viewpoints as 334-3, 334-4 and 334-5. Additional imaging data for cameras D.sub.2 and D.sub.6 are also shown. Upon selection of the synthetic field of view D.sub.S, the image processing apparatus 112 determines the digital camera is obstructed relative to a subject to be depicted in the synthetic imaging data. Obstructions may be, for example, a person (e.g., a person standing in front of a camera view) or an object (e.g., a car, chair, ball, dirt on a camera lens). Obstructions may be static in the fields of view for one or more digital cameras, or may be temporal (e.g., an object moving past a camera and temporarily blocking it). Additionally, an obstruction may be blocking a portion or the entirety of a field of view of a digital camera.  Col. 6, line 48 – col. 7, line 2.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 11, 13, 15, 18, 20, 24, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishiyama (US 2011/0254973 A1) in view of Masuda et al. (US 2018/0302610 A1) and Hunt (US 10,009,550 B1).
Consider claim 8, Nishiyama teaches an information processing apparatus comprising:one or more hardware processors ([0008]); and one or more memories storing one or more programs configured to be executed by the one or more hardware processors ([0104]), the one or more programs including instructions for: obtaining viewpoint information regarding a plurality of virtual viewpoints used for generating a plurality of corresponding to virtual viewpoint images based on a plurality of captured images obtained by a plurality of imaging apparatuses performing image capturing from a plurality of directions ([0025] – [0026], [0028] – [0031], [0083]); wherein the viewpoint information includes information for specifying positions of the plurality of virtual viewpoints (a camera information database stores a camera ID of each of the cameras in association with attribute information (position and orientation, and angle of view) of the camera.  [0030], [0041] – [0042], [0045] – [0047], [0072] – [0074]).
However, Nishiyama does not explicitly teach information for specifying direction from the plurality of virtual viewpoints and information for specifying times in an imaging period of the plurality of imaging apparatuses.
Masuda teaches information for specifying direction from the plurality of virtual viewpoints ([0084] – [0086], [0107] – [0108] and Fig. 10-12) and information for specifying times in an imaging period of the plurality of imaging apparatuses ([0064], [0066], [0069] – [0070], [0073] – [0080], [0085] – [0086] Fig. 4 and Fig. 13), the positions of the plurality of virtual viewpoints and the directions from the plurality of virtual viewpoints being determined by user operations (Masuda teaches that the setter 15e sets a minimum spherical plane containing the video output range and having the center of mass of the video output range as its center. Although a minimum spherical plane is set in the example given herein, this is merely an example, and a spherical plane which is larger than the minimum spherical plane by having a predetermined additional width (for example α (=5 m)) to the radius of the minimum spherical plane may be set instead. For example, a spherical plane R that contains the the setter 15e may receive positioning of the viewpoint on the spherical plane R via the input part 11a such as a joystick. Also, as illustrated in FIG. 11, the initial position of the viewpoint may be preset. FIG. 11 is a diagram illustrating an example of a preset viewpoint. FIG. 11 depicts the coordinate system of the spherical plane R having zero longitude along the progressing direction of the attacking Team A and zero latitude along the plane of the field F. As illustrated in FIG. 11, a viewpoint's initial position V0 may be preset to a position on the spherical plane R at 45° latitude and 45° longitude. Further, the direction of the viewpoint may be preset to a direction pointing from the viewpoint's initial position V0 to the center of mass GE of the video output range E. FIG. 12 is a diagram illustrating an example of a method of receiving a change in position the viewpoint. After the viewpoint is preset to the initial position V0 as illustrated in FIG. 11, the setter 15e allows the viewpoint to be moved on the spherical plane R as illustrated in FIG. 12 when receiving a change in (or selection of) the position of the viewpoint via the input part 11a. Not only the selection of the viewpoint, but also actions such as changing the direction of the viewpoint, zooming-in, or zooming out may of course be done via the input part 11a.  [0084].
The video generator 15f is a processor that generates free viewpoint video. For example, the video generator 15f generates a free viewpoint image by generating a 3D model based on the 3D information in the video generation information 13c, performing texture mapping on the 3D model with multiview images based on the position of the 
In one embodiment, when the viewpoint is preset to the initial position V0, the video generator 15f uses the video generation information 13c stored in the storage part 13 to generate, as a preview, a free viewpoint image at the start time of the scene from the initial position V0 and direction of the viewpoint. When instructed to reproduce free viewpoint video via the input part 11a, the video generator 15f generates a free viewpoint image for a new frame every time a certain period of time elapses from the start time of the scene. If the viewpoint is moved on the spherical plane, the video generator 15f generates a free viewpoint image that corresponds to the moved viewpoint. If the viewpoint is not moved, the video generator 15f generates a free viewpoint image that corresponds to the viewpoint being selected. Such reproduction of the free viewpoint video is repeated till the end of the scene.  [0086].); specifying fields of view corresponding to the plurality of virtual viewpoint based on the obtained viewpoint information ([0084] – [0086] and Fig. 13.  See also [0108] and Fig. 15 and 16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate known technique of specifying direction from the plurality of virtual viewpoints and information for specifying times in an imaging period of the plurality of imaging apparatuses because such incorporation would assist in selecting a viewpoint suitable for a given scene.  [0027].

Hunt teaches specifying one or more times or periods when at least a part of a specified field of view corresponding to a virtual viewpoint among the plurality of virtual viewpoint overlaps with specified fields of view corresponding to other one or more virtual viewpoints among the plurality of virtual viewpoint in the imaging period (col. 3, lines 47-58, col. 5, line 59 – col. 6, line 2, col. 6, lines 20-37, col. 6, line 48 – col. 7, line 2), wherein a number of said other one or more virtual viewpoints is greater than a predetermined number in the imaging period (col. 3, lines 47-58, col. 5, line 59 – col. 6, line 2, col. 6, lines 20-37, col. 6, line 48 – col. 7, line 2); and causing a display to display a virtual viewpoint image corresponding to the specified one or more times or periods (col. 4, lines 4-7 and col. 8, lines 30-36).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate known technique of outputting information for specifying one or more times or periods when at least a part of a specified field of view corresponding to a virtual viewpoint among the plurality of virtual viewpoint overlaps with specified fields of view corresponding to other one or more virtual viewpoints among the plurality of virtual viewpoint because such incorporation would determine the similarity in the imaging data in the overlapping regions of the fields of view of the set of cameras.  Col. 3, lines 63-66.
Consider claim 11, Hunt teaches generating the virtual viewpoint image corresponding to the one or more times or periods (col. 3, lines 47-58, col. 5, line 59 – col. 6, line 2, col. 6, lines 20-37, col. 6, line 48 – col. 7, line 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate known technique of outputting information for specifying one or more times or periods when at least a part of a specified field of view corresponding to a virtual viewpoint among the plurality of virtual viewpoint overlaps with specified fields of view corresponding to other one or more virtual viewpoints among the plurality of virtual viewpoint because such incorporation would determine the similarity in the imaging data in the overlapping regions of the fields of view of the set of cameras.  Col. 3, lines 63-66.
Consider claim 13, Masuda teaches information indicating an event occurred in the imaging period and indicating a time of occurrence of the event are further displayed ([0043], [0070], [0082] – [0086], [0088] – [0096], Fig. 3, Fig. 4, and Fig. 13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate known technique of specifying direction from the plurality of virtual viewpoints and information for specifying times in an imaging period of the plurality of imaging apparatuses because such incorporation would assist in selecting a viewpoint suitable for a given scene.  [0027].
Consider claim 15, Masuda teaches the information for specifying positions of the plurality of virtual viewpoints and the information for specifying directions of view from the plurality of virtual viewpoints included in the viewpoint information are determined based on operations by a plurality of users ([0041], [0043], [0063], [0070], [0082] – [0086], [0088] – [0096], Fig. 3, Fig. 4, and Fig. 13.  Masuda teaches that the setter 15e sets a minimum spherical plane containing the video output range and having the center of mass of the video output range as its center. Although a minimum spherical plane is set in the example given herein, this is merely an example, and a spherical plane which is larger than the minimum spherical plane by having a predetermined additional width (for example α (=5 m)) to the radius of the minimum spherical plane may be set instead. For example, a spherical plane R that contains the video output range E depicted in FIG. 9 and has the center of mass GE of the video output range E as its center is set as illustrated in FIG. 10. FIG. 10 is a diagram illustrating an example of the spherical plane R. As depicted in FIG. 10, the setter 15e may receive positioning of the viewpoint on the spherical plane R via the input part 11a such as a joystick. Also, as illustrated in FIG. 11, the initial position of the viewpoint may be preset. FIG. 11 is a diagram illustrating an example of a preset viewpoint. FIG. 11 depicts the coordinate system of the spherical plane R having zero longitude along the progressing direction of the attacking Team A and zero latitude along the plane of the field F. As illustrated in FIG. 11, a viewpoint's initial position V0 may be preset to a position on the spherical plane R at 45° latitude and 45° longitude. Further, the direction of the viewpoint may be preset to a direction pointing from the viewpoint's initial position V0 to the center of mass GE of the video output range E. FIG. 12 is a diagram illustrating an example of a method of receiving a change in position the viewpoint. After the viewpoint is preset to the initial position V0 as illustrated in FIG. 11, the setter 15e allows the viewpoint to be moved on the spherical plane R as illustrated in FIG. 12 when receiving a change in (or selection of) the position of the viewpoint via the input part 11a. Not only the selection of the viewpoint, but also actions such as changing the direction of the viewpoint, zooming-in, or zooming out may of course be done via the input part 11a.  [0084].
The video generator 15f is a processor that generates free viewpoint video. For example, the video generator 15f generates a free viewpoint image by generating a 3D model based on the 3D information in the video generation information 13c, performing texture mapping on the 3D model with multiview images based on the position of the viewpoint selected via the input part 11a, and rendering the texture mapped 3D model. Free viewpoint video is reproduced when free viewpoint images thus generated are displayed on the display part 11b one after another.  [0085].
In one embodiment, when the viewpoint is preset to the initial position V0, the video generator 15f uses the video generation information 13c stored in the storage part 13 to generate, as a preview, a free viewpoint image at the start time of the scene from the initial position V0 and direction of the viewpoint. When instructed to reproduce free viewpoint video via the input part 11a, the video generator 15f generates a free viewpoint image for a new frame every time a certain period of time elapses from the start time of the scene. If the viewpoint is moved on the spherical plane, the video generator 15f generates a free viewpoint image that corresponds to the moved viewpoint. If the viewpoint is not moved, the video generator 15f generates a free viewpoint image that corresponds to the viewpoint being selected. Such reproduction of the free viewpoint video is repeated till the end of the scene.  [0086].).

Consider claim 18, claim 18 recites the same limitations as claim 8.  Therefore, it is rejected for the same reasons.
Consider claim 20, claim 20 recites the same limitations as claim 8.  Therefore, it is rejected for the same reasons.
	Consider claim 24, Hunt teaches the generated virtual viewpoint image is a virtual viewpoint image corresponding to another virtual viewpoint different from the plurality of virtual viewpoint (col. 3, lines 47-58, col. 5, line 59 – col. 6, line 2, col. 6, lines 20-37, col. 6, line 48 – col. 7, line 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate known technique of outputting information for specifying one or more times or periods when at least a part of a specified field of view corresponding to a virtual viewpoint among the plurality of virtual viewpoint overlaps with specified fields of view corresponding to other one or more virtual viewpoints among the plurality of virtual viewpoint because such incorporation would determine the similarity in the imaging data in the overlapping regions of the fields of view of the set of cameras.  Col. 3, lines 63-66.
Consider claim 25, Masuda teaches the event includes a goal occurred in the imaging period ([0064], [0066], [0069] – [0070], [0073] – [0080], [0085] – [0086] Fig. 4 and Fig. 13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate known technique of specifying direction from the plurality of virtual viewpoints and information for specifying times in an imaging period of the plurality of imaging apparatuses because such incorporation would assist in selecting a viewpoint suitable for a given scene.  [0027].
Claims 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishiyama (US 2011/0254973 A1) in view of Masuda et al. (US 2018/0302610 A1), Hunt (US 10,009,550 B1) and Masuda (US 2017/0142486 A1) (“Masuda II”).
	Consider claim 22, Masuda II teaches the one or more programs further include instructions for determining whether a partial area included in an imaging area captured by the plurality of imaging apparatuses is included in specified fields of view of virtual viewpoints in the imaging period ([0186] – [0188] and [0287]), and the one or more times or periods are specified by specifying one or more times or periods when the partial area is determined to be included in specified fields of view corresponding to two or more virtual viewpoints in the image period ([0186] – [0188] and [0287]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate known technique of including information indicating the number of virtual viewpoints for which the fields of view 
Consider claim 23, Masuda II teaches the partial area is an area including a predetermined object included in the imaging area ([0186] – [0188] and [0287]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate known technique of including information indicating the number of virtual viewpoints for which the fields of view overlap with each other because such incorporation would facilitate the switching of display range.  [0009] – [0010].
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAT CHI CHIO whose telephone number is (571)272-9563. The examiner can normally be reached Monday-Thursday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE J ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.